Citation Nr: 0405858	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.  His military duties included those of an engineman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for right and left ear hearing loss.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires the RO to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this regard, the record shows that Charles J. Brooks, 
M.D., in an August 1981 letter, and a VA physician, in a 
September 2001 medical opinion, both cite to a July 1970 
audiogram.  While the record on appeal includes a number of 
Dr. Brooks letters and audiograms, it does not include the 
July 1970 audiogram nor a request to Dr. Brooks for copies of 
all of the veteran's medical records.  Hence, further action 
is necessary.

Similarly, the record shows that the veteran reported 
receiving audiological examinations and/or other treatment 
for hearing loss at the following post-service jobs:  from 
approximately January 1968 to January 1972, while employed by 
the Westinghouse Marine Division manufacturing steam 
turbines; from approximately January 1972 to 1978, while 
employed with the Solar Division of International Harvester 
as a civilian contractor for the United States Air Force at 
Sunnyvale Air Force Station, Sunnyvale, California, as a 
power plant mechanic and he received treatment at Moffett Air 
Force Station; from approximately 1978 to 1982, while he 
worked at NASA until he was retired because of hearing loss; 
and from approximately 1982 to the present, while he worked 
at a bakery as a maintenance mechanic.  

While the claims file includes records from the Office of 
Personnel Management (OPM), dated from January 1979 to 
December 1986, showing the veteran's complaints, diagnoses, 
and/or treatment for, among other things, hearing loss while 
at Moffett Air Force Station as well as some references to 
the paperwork being sent to NASA, it does not include a 
request for the veteran's medical records from these other 
employers.

Next, the Board notes that the record on appeal shows that 
the veteran filed one or more claims for Workmen's 
Compensation based on hearing loss.  Specifically, the record 
on appeal includes letters from Dr. Brooks, dated in August 
1981 and December 1986, which appear to have been generated 
in connection with claims for Workmen's Compensation due to 
hearing loss.  In addition, the veteran testified at a July 
2003 hearing that he filed a claim for Workmen's Compensation 
against the United States Air Force in approximately 1975 or 
1978.  However, the record on appeal does not include a 
direct request for the veteran's Workmen's Compensation 
records.  

Therefore, a remand is required for the RO to request copies 
of from Dr. Brooks' medical records, to request copies of his 
medical records from the identified employers, and for the RO 
to request copies of his Workmen's Compensation records.  See 
38 U.S.C.A. § 5103A(b).  

If the above development yields relevant evidence pertaining 
to service incurrence or aggravation, or the 1970 audiogram, 
the claims file should be returned to the physician who 
prepared the September 2001 VA medical opinion and he should 
be asked if this additional evidence changes that opinion.  
In offering any opinion, the examiner must address the August 
1981 and December 1986 letters from Dr. Brooks which report 
that the veteran, while in military service, wore ear 
protection whenever there was loud noise; the contradicting 
July 2003 personal hearing testimony in which the appellant 
reported that he did not wear ear protection while in 
military service but did so at his post-service jobs; and the 
April 1983 Physicians Statement obtained from OPM that noted 
that the veteran's hearing loss was caused by his post-
service job as a civilian contractor for the Air Force. 

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for hearing loss.  The letter 
must (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in his possession that pertains to the 
claim.  The veteran should be notified 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one year 
period.  

2.  The RO, after obtaining an 
authorization from the veteran, should 
contact Charles J. Brooks, M.D., and 
request copies of all of the veteran's 
medical records, including a copy of the 
July 1970 audiogram.  If the veteran 
fails to provide the needed 
authorization, if any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  
Internet research suggests that Dr. 
Brooks may be retired and living in 
Saratoga, California.  See www.ama-
assn.org.

3.  The RO, after obtaining 
authorizations from the veteran, should 
request copies of all his medical records 
from the following employers: the 
Westinghouse Marine Division; NASA; and 
the bakery where he currently works.  If 
the veteran fails to provide any of the 
needed authorizations, if any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

4.  The RO should contact the Workmen's 
Compensation Administration and obtain 
pertinent medical records relative to 
claims for disability benefits due to 
hearing loss made in the mid-1970's and 
1980's.  

5.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for a 
hearing loss since his separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all records from Dean R. 
Gambino, M.D.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  If the foregoing development yields 
relevant evidence, the RO should forward 
the claims file to the VA audiological 
examiner who provided the September 2001 
opinion.  In any event the claims folder 
must be made available to an audiologist 
for review.  Based on a review of the 
claims folder, the examiner is to address 
whether any of the evidence associated 
with the record since the September 2001 
medical statement changes the opinions 
provided in that statement?

The examiner must address the August 1981 
and December 1986 letters from Dr. Brooks 
which report that the veteran wore ear 
protection whenever there was loud noise 
while in the military; the contrary July 
2003 personal hearing testimony that he 
did not wear ear protection while in 
military service but did so at his post-
service jobs; the April 1983 Physicians 
Statement obtained from OPM that noted 
that the veteran's hearing loss was 
caused by his post-service job as a 
civilian contractor for the Air Force; 
and the July 2003 letter from Dr. Gambino 
that reported that the veteran "has 
difficulty hearing and this certainly 
could have been worsened by his noise 
exposure during his military service."

7.  After the development requested above 
has been completed, the RO should review 
any report to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


